Citation Nr: 1206666	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) since July 27, 2002.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1969.  

This matter comes before the Board of Veterans' Appeals  (Board) from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO granted service connection for cirrhosis of the liver secondary to Hepatitis C and assigned initial disability ratings of 100 percent from May 14, 1999 to July 26, 2002 and 30 percent since July 27, 2002. 

In March 2009, the RO assigned a separate initial rating of 40 percent for Hepatitis C from May 14, 1999 to July 18, 2001 and separate initial ratings of 100 percent from July 19, 2001 to July 26, 2002 and 30 percent since July 27, 2002 for Hepatitis C status post liver transplant.  

As of January 2009, the RO rated cirrhosis of the liver as 100 percent disabling from May 14, 1999 to July 18, 2001 and Hepatitis C/Hepatitis C status post liver transplant as 40 percent disabling from May 14, 1999 to July 17, 2001, 100 percent disabling from July 18, 2001 to July 26, 2002, and 30 percent disabling since July 27, 2002. 

In his March 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, Diagnostic Code.  In July 2009, he withdrew his hearing request. 

The Veteran was granted an initial 100 percent rating for cirrhosis of the liver from May 14, 1999 to July 18, 2001 and an initial 100 percent rating for Hepatitis C status post liver transplant from July 18, 2001 to July 26, 2002.  As the Veteran was granted the full benefit he sought during these periods, his claim for higher initial ratings for cirrhosis of the liver and Hepatitis C/Hepatitis C status post liver transplant during these periods was not on appeal when the case was previously before the Board in June 2010.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in controversy where less than the maximum available benefit is awarded).

In a June 2010 decision, the Board found that the Veteran's service-connected disabilities combined to a 100 percent schedular rating prior to July 27, 2002, thereby rendering moot the issue of entitlement to a TDIU prior to July 27, 2002.  The June 2010 decision also determined that the criteria for an initial rating in excess of 30 percent for Hepatitis C status post liver transplant since July 27, 2002 had not been met; and, that the criteria for an initial compensable rating for cirrhosis of the liver had not been met since July 18, 2001.  

In essence, because the Veteran's combined schedular disability rating did not result in 100 percent on or after July 27, 2002, the issue of entitlement to a TDIU was raised by the record as of that date, and was therefore addressed by the Board in June 2010.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

As additional development was necessary with regard to that issue, the TDIU issue was remanded in June 2010.  The RO issued a supplemental statement of the case in October 2011 and the matter was returned to the Board.  


FINDING OF FACT

In January 2012, prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, to withdraw his appeal currently before the Board, which consists of entitlement to a TDIU since July 27, 2002.  


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issue of entitlement to a TDIU.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the Veteran in January 2012 requesting to withdraw his appeal.  The issue in appellate status and before the Board at that time was entitlement to a TDIU since July 27, 2002.  In light of the foregoing, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


